Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
      



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 1/29/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1, 3-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (U.S. PG-Publication # 2018/0343652), in view of Bharadwaj et al. (U.S. PG-Publication # 2020/0029327).


          Consider claims 1 and 11, Baghel et al. clearly disclose a method for transmitting V2X (vehicle-to-everything) data in a wireless communication system, the method performed by a terminal supporting bundling of a plurality of transmission time intervals (TTI) (par. 47 (the UE to determine the size of the data to be transmitted and implement TTI bundling for the transmission 
of the data)) and comprising: 
          transmitting scheduling information related to transmission of the V2X data (par. 48 (a UE may be configured for vehicle-to-everything (V2X) communications…. the UE may receive control information from a second UE, which may indicate that data transmissions are 
scheduled for the second UE or other UEs within the system)); and           
          transmitting the V2X data via bundling of the plurality of TTIs (par. 47 (the UE to determine the size of the data to be transmitted and implement TTI bundling for the transmission of the data)). 
          However, Baghel et al. do not specifically disclose a change in the plurality of bundled TTIs.
          In the same field of endeavor, Bharadwaj et al. clearly show:                   
          wherein when a change in the plurality of bundled TTIs occurs, the terminal includes information related to the change into the scheduling information and then transmits the scheduling information (par. 73 (The transmitter UE may transmit a second control signal (e.g., control-B) in the second TTI, where the receiver UE may determine a TTI bundle size from the second control signal. For example, the receiver UE may attempt to decode the second control signal in the second TTI. The receiver UE may try to decode the second control signal (e.g., control-B) to determine the new TTI bundle size)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baghel, and show a change in the plurality of bundled TTIs, as taught by Bharadwaj, so that system performance can be improved. 



          Consider claim 3, and as applied to claim 1 above, Baghel et al. clearly disclose the method as described.
          However, Baghel et al. do not specifically disclose the terminal transmits the scheduling information each time in each of the plurality of TTIs. 
          In the same field of endeavor, Bharadwaj et al. clearly show:                   
          wherein the terminal transmits the scheduling information each time in each of the plurality of TTIs (par. 73 (The transmitter UE may transmit a second control signal (e.g., control-B) in the second TTI, where the receiver UE may determine a TTI bundle 
size from the second control signal. For example, the receiver UE may attempt to decode the second control signal in the second TTI. The receiver UE may try to decode the second control signal (e.g., control-B) to determine the new TTI bundle size)) or per a predefined TTI length unit within the plurality of TTIs.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baghel, and show the terminal transmits the scheduling information each time in each of the plurality of TTIs, as taught by Bharadwaj, so that system performance can be improved. 





          Consider claim 4, and as applied to claim 1 above, Baghel et al. clearly disclose the method as described.
          However, Baghel et al. do not specifically disclose a change in power in the plurality of TTIs occurs. 
          In the same field of endeavor, Bharadwaj et al. clearly show:                   
          wherein the change-related information is power-related information (par. 69 (the SRS channel 518 can be power controlled. For example the power of the transmitter UE can be modified…)),
          wherein when a change in power in the plurality of TTIs occurs, the terminal includes the power-related information into the scheduling information and then transmits the scheduling information (par. 69 (the SRS channel 518 can be power controlled. For example the power of the transmitter UE can be modified…), par. 70 (CLSM may be applied when large amounts of data spanning multiple TTIs need to be communicated. For example, CLSM may be applied when the number of TTI is larger than a threshold number. For example, the transmitter UE may determine whether to use the SRS 518 to adjust the one or more transmission parameters for the second TTI 503b based on an amount of data to be sent to the receiver UE)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baghel, and show a change in power in the plurality of TTIs occurs, as taught by Bharadwaj, so that system performance can be improved. 


          Consider claim 5, and as applied to claim 4 above, Baghel et al. clearly disclose the method as described.
          However, Baghel et al. do not specifically disclose the power-related information includes information about a period for which the power is constantly maintained within the plurality of bundled TTIs. 
          In the same field of endeavor, Bharadwaj et al. clearly show:                   
          wherein the power-related information includes information about a period for which the power is constantly maintained within the plurality of bundled TTIs (par. 74 (the second data transmission comprises a same rank as the first data transmission in the first TTI. For example, a TTI duration of the second TTI may be unchanged from the first TTI)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baghel, and show the power-related information includes information about a period for which the power is constantly maintained within the plurality of bundled TTIs, as taught by Bharadwaj, so that system performance can be improved.

 
          Consider claim 8, and as applied to claim 1 above, Baghel et al. clearly disclose the method as described.
          However, Baghel et al. do not specifically disclose feedback notification information. 
          In the same field of endeavor, Bharadwaj et al. clearly show:                   
          wherein the information related to the change is feedback notification information (par. 58 (The bundled TTI may comprise at least one symbol for control signaling 506a. … A symbol may be used… to accommodate for ACK/NACK feedback from a receiving UE in one of the previous TTIs)), 
          wherein when feedback transmission occurs in the plurality of TTIs, the terminal includes the feedback notification information into the scheduling information and then transmits the scheduling information (par. 58 (The bundled TTI may comprise at least one symbol for control signaling 506a. … A symbol may be used… to accommodate for ACK/NACK feedback from a receiving UE in one of the previous TTIs)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baghel, and show feedback notification information, as taught by Bharadwaj, so that system performance can be improved. 





          Consider claim 9, and as applied to claim 8 above, Baghel et al. clearly disclose the method as described.
          However, Baghel et al. do not specifically disclose the feedback notification information includes information about an index of a TTI.
          In the same field of endeavor, Bharadwaj et al. clearly show:                   
          wherein the feedback notification information includes information about an index of a TTI to which feedback is mapped among the plurality of TTIs (par. 58 (The bundled TTI may comprise at least one symbol for control signaling 506a. … A symbol may be used… to accommodate for ACK/NACK feedback from a receiving UE in one of the previous TTIs; EN: It would be obvious the feedback notification information includes information about an index of a TTI).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baghel, and show the feedback notification information includes information about an index of a TTI, as taught by Bharadwaj, so that system performance can be improved. 





          Consider claim 10, and as applied to claim 8 above, Baghel et al. clearly disclose the method as described.
          However, Baghel et al. do not specifically disclose the feedback notification information includes information indicating that feedback is transmitted in a corresponding TTI. 
          In the same field of endeavor, Bharadwaj et al. clearly show:                   
          wherein the feedback notification information includes information indicating that feedback is transmitted in a corresponding TTI (par. 58 (The bundled TTI may comprise at least one symbol for control signaling 506a. … A symbol may be used… to accommodate for ACK/NACK feedback from a receiving UE in one of the previous TTIs)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baghel, and show the feedback notification information includes information indicating that feedback is transmitted in a corresponding TTI, as taught by Bharadwaj, so that system performance can be improved. 







         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (U.S. PG-Publication # 2018/0343652), in view of Bharadwaj et al. (U.S. PG-Publication # 2020/0029327), and in view of Hoglund et al. (U.S. PG-Publication # 2020/0367147).


          Consider claim 2, and as applied to claim 1 above, Baghel et al. clearly disclose the method as described.
          However, Baghel et al. do not specifically disclose the terminal repeatedly transmits the V2X data;
          In the same field of endeavor, Bharadwaj et al. clearly show:                   
          wherein the terminal repeatedly transmits the V2X data in each of the plurality of TTIs (par. 67 (In Rel-8, TTI bundling is limited to the uplink shared data channel and fixed to 4 repetitions. For Rel-13, MTC user equipments (UEs) requiring coverage enhancements, the number of repetitions can be configured per cell or per UE, and will also be applied to the downlink), par. 121 (A WD may support device-to-device (D2D) communication…. vehicle-to-everything (V2X)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baghel, and show the terminal repeatedly transmits the V2X data, as taught by Bharadwaj, so that system performance can be improved. 




         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (U.S. PG-Publication # 2018/0343652), in view of Bharadwaj et al. (U.S. PG-Publication # 2020/0029327), and in view of Osawa et al. (U.S. PG-Publication # 2021/0258887).


          Consider claim 6, and as applied to claim 4 above, Baghel et al. clearly disclose the method as described.
          However, Baghel et al. do not specifically disclose the power-related information includes information about a period for which the power changes within the plurality of bundled TTIs. 
          In the same field of endeavor, Osawa et al. clearly show:                   
          wherein the power-related information includes information about a period for which the power changes within the plurality of bundled TTIs (par. 50 (When performing repetitive transmission of TT(Transmission 
Time Interval) bundling, the user equipment 20 may ramp the SL transmission power for each TTI bundling operation)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baghel, and show the power-related information includes information about a period for which the power changes within the plurality of bundled TTIs, as taught by Osawa, so that system performance can be improved. 





         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (U.S. PG-Publication # 2018/0343652), in view of Bharadwaj et al. (U.S. PG-Publication # 2020/0029327), and in view of Babaei et al. (U.S. PG-Publication # 2018/0092122).


          Consider claim 7, and as applied to claim 4 above, Baghel et al. clearly disclose:
          wherein the terminal supports simultaneous transmission on a first carrier and a second carrier (par. 65 (a UE 115 may communicate with one or more neighboring UEs 115 via a direct wireless link (e.g., a PC5 interface link) over one or more carriers within the shared frequency bandwidth)),

          wherein when the terminal performs a transmission operation on the second carrier while performing a transmission operation on the first carrier (par. 65 (a UE 115 may communicate with one or more neighboring UEs 115 via a direct wireless link (e.g., a PC5 interface link) over one or more carriers within the shared frequency bandwidth)), the terminal determines that the change in the power in the plurality of TTIs occurs.                  
          However, Baghel et al. do not specifically disclose the terminal determines that the change in the power in the plurality of TTIs occurs 
          In the same field of endeavor, Babaei et al. clearly show:                   
          the terminal determines that the change in the power in the plurality of TTIs occurs (par. 207 (the DCI may further comprise at least one of: a carrier indicator field… 33 a transmit power control (TPC) field)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baghel, and show the terminal determines that the change in the power in the plurality of TTIs occurs, as taught by Babaei, so that system performance can be improved. 






         Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (U.S. PG-Publication # 2021/0235477), in view of Lee et al. (U.S. PG-Publication # 2020/0045516).



          Consider claim 12, Baldemair et al. clearly disclose a method for transmitting information related to vehicle-to-X (V2X) data transmission in a wireless communication system, the method performed by a base station supporting bundling of a plurality of transmission timer periods (TTI) (par. 3 (the scheduling may be dynamic (i.e., the eNB schedules the uplink transmission per 
transmission occasion, which may be a transmission time 
interval (TTI) or multiple TTIs (TTI bundling)))) and comprising:
          However, Baldemair et al. do not specifically disclose the information related to the V2X data transmission is related to transmission of scheduling information.
          In the same field of endeavor, Lee et al. clearly show:                   
          transmitting information related to the V2X data transmission to a terminal (par. 11 (The method performed by a V2X UE may comprise determining information used for demodulation reference signal (DMRS) sequence generation and information used for channel scrambling; and performing V2X communication based on the S-TTI based on the determination, wherein the L-TTI corresponds to a plurality of S-TTIs)),
          wherein the information related to the V2X data transmission is related to transmission of scheduling information (par. 11 (The method performed by a V2X UE may comprise determining information used for demodulation reference signal (DMRS) sequence generation and information used for channel scrambling; and performing V2X communication based on the S-TTI based on the determination, wherein the L-TTI corresponds to a plurality of S-TTIs)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting V2X (vehicle-to-everything) data, as taught by Baldemair, and show the information related to the V2X data transmission is related to transmission of scheduling information, as taught by Lee, so that system performance can be improved. 









Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
August 2, 2022